DETAILED ACTION
	This non-final office action is in response to Applicant’s amendment filed August 4, 2021.  Applicant’s August 4th amendment amended independent claim 29, added new claims 35-41.  Currently Claims 21-41 are pending, with claims 21-28, 33, and 34 being withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-28, 33, and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 4, 2021.
Applicant's election with traverse of the restriction requirement in the reply filed on August 4, 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the examiner.  This is not found persuasive because the claims are directed to independent and distinct inventions (species of inventions).  Claims 21-28 are directed to a moving quotation system; claims 29-32 and new claims 35-41 are directed to renters insurance quotation system and claims 33 and 34 are directed to painting quotation system.
The requirement is still deemed proper and is therefore made FINAL.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ARTIFICIAL INTELLIGENCE GENERATION OF AN ITEMIZED STATEMENT OF WORK AND QUOTE FOR RENTERS INSURANCE






2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-32 and 35-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claim 29, claim 29 recites “cause, using the artificial intelligence model, presentation of a preliminary itemized insurance statement and/or quote to the user….wherein the preliminary itemized insurance statement and/or quote comprises representations of the one or more key elements at the user location that the user intends to insure” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of cause, using the artificial intelligence model, presentation of a preliminary itemized insurance statement and/or quote to the user….wherein the preliminary itemized insurance statement and/or quote comprises representations of the one or more key elements at the user location that the 
Initially it is noted that Applicant’s specification fails to provide any details specific to the generation, display, editing or finalizing of a renter’s insurance quote/SOW (statement of work).  A renters insurance SOW/quote is merely a wished for capability of the system.  For example the phrase renter’s insurance is only recited a single time (Paragraph 51) in Applicant’s disclosure.
Specification Paragraph 51 tangentially mentions that the process of obtaining a quote for renters insurance needs to be automated. Paragraph 51, like the remainder of Applicant’s disclosure, is devoid of ANY specific algorithm, procedures, mechanisms, flow-charts, detailed working examples or that like that demonstrate possession of a system, of any kind, capable of generating a statement of work/quote for renter’s insurance much alone generate the renter’s insurance quote/SOW in the specific manner claimed.
Similarly Specification Paragraph 52 tangentially mentions that a list of items may be sent to insurers for competitive quotes (i.e. the insurance companies generate the quotes not the claimed system).
Specification Paragraph 61, also briefly mentions that inventory/cost information may be used for insurance purposes.  Like the remainder of Applicant’s disclosure there is no detailed discussion as to HOW to generate a renter’s insurance quote/SOW much alone utilizing an undisclosed artificial intelligence model to cause, using the artificial intelligence model, presentation of a preliminary itemized insurance statement and/or quote to the user….wherein the preliminary itemized insurance 
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “cause, using the artificial intelligence model, presentation of a preliminary itemized insurance statement and/or quote to the user….wherein the preliminary itemized insurance statement and/or quote comprises representations of the one or more key elements at the user location that the user intends to insure” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or detailed working example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to generate a renters insurance quote/SOW, HOW to cause an undisclosed AI model to present a renters insurance SOW/quote).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, 

Regarding independent claim 29, claim 29 recites “cause, using the artificial intelligence model, targeted questions to be asked….the targeted questions determined by the artificial intelligence model based on the data from the scanning of the user location and the one or more key elements, the targeted questions configured to clarify which key elements the user intends to insure and the condition of the key elements” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of cause, using the artificial intelligence model, presentation of a preliminary itemized insurance statement and/or quote to the user….wherein the preliminary itemized insurance statement and/or quote comprises representations of the one or more key elements at the user location that the user intends to insure as claimed.  More generally Applicant’s specification fails to disclose any specific artificial intelligence models, algorithms or the like that would enable the claimed hardware processors to generate a statement of work/quote for renter’s insurance much alone cause the presentation of an itemized statement of work/quote for renters insurance as claimed.  Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraph 21 tangentially mentions that "the present technology may include the ability to ask targeted questions automatically based on images sent", this paragraph like the remainder of Applicant’s specification fails to disclose a specific algorithm or even a detailed working example as to what questions need to be asked as it relates to generating a renter’s insurance quote/SOW much alone 
Similarly while Specification paragraphs 32, 42, 44, 62 and Figure 8 - generally discusses a desird feature of the invention to utilize an undisclosed AI model to ask 'relevant' questions based on the video, images, text, etc. sent by the user in order to generate a quote/SOW for renter’s insurance.  At best this paragraph makes clear that a HUMAN AGENT would be the one asking relevant questions related to items identified by the system.  This paragraph fails to disclose HOW to actually determine what questions to ask or subsequently how to utilize the answers to those questions to cause the presentation of a finalized itemized renter’s insurance SOW/quote.
Specification Paragraph 36 discloses, briefly, that an "Al algorithm may ask targeted questions based on images/videos sent by the user to perform further analysis."  The paragraph fails to disclose a specific mechanism, approach, model, flow-chart, detailed working example or algorithm of any kind as to how the undisclosed AI algorithm asks targeted questions based on the images, video, etc. sent by a user.  More specifically this paragraph like the remainder of Applicant’s disclosure fails to disclose an algorithm to “cause, using the artificial intelligence model, targeted questions to be asked….the targeted questions determined by the artificial intelligence model based on the data from the scanning of the user location and the one or more key elements, the targeted questions configured to clarify which key elements the user intends to insure and the condition of the key elements” as claimed.
Similarly Specification Paragraph 48 discloses "An Al algorithm may ask targeted questions based on images and/or videos sent by the user to perform further analysis (e.g., questions may relate to whether the cabinet full or empty, whether the user can also send a video or picture after opening the cabinet, whether the cabinet bolted to the floor, etc.). The Al algorithm may also ask for additional pictures or video algorithm may use answers to questions asked by a trained human agent to perform

Specification Paragraph 52, also tangentially mentions that an undisclosed AI algorithm may ask targeted questions based on images/videos sent by the user to perform further analysis.  And the list of items may be sent to different insurance companies to get a competitive quote. In other words the insurance companies generate the renter’s insurance quote not the disclose/claimed AI model/algorithm.
As for determining the condition of key elements that the user intends to insure there is no support anywhere in Applicant’s disclosure that condition of key elements, specifically as it relates to renter’s insurance is discussed at any level of generality much alone a specific algorithm for determining the condition of items to be insure.  The phrase condition ONLY appears in Specification Paragraph 41 which ONLY discuses tangentially that the quality or condition of windows maybe desired parameters for algorithmically determine a window washing quote.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “cause, using the artificial intelligence model, targeted questions to be asked….the targeted questions determined by the artificial intelligence model based on the data from the scanning of the user location and the one or more key elements, the 
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or detailed working example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to determine/generate/ask targeted questions).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “cause, using the artificial intelligence model, targeted questions to be asked….the targeted questions determined by the artificial intelligence model based on the data from the scanning of the user location and the one or more key elements, the 

Regarding claim 41, claim 41 recites “ingest data from a consumer store…analyze the ingest data based on the training…the artificial intelligence improvement engine is configured to combine the output…..and provide feedback for re-training the artificial intelligence model” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the steps of ingest data from a consumer store…analyze the ingest data based on the training…the artificial intelligence improvement engine is configured to combine the output…..and provide feedback for re-training the artificial intelligence model as claimed.  More generally Applicant’s specification fails to disclose any specific artificial intelligence models, algorithms or the like that would enable the claimed hardware processors to analyze ingested data based on (AI) training or an AI engine providing feedback for re-training as claimed.  Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Initially it is noted that none of the phrases retraining or re-training appear anywhere in Applicant’s specification.  The phrase feedback only appears in Specification paragraph 57 “The Al improvement engine 306 may combine the original analysis output from the Al with any changes made by a consumer, service provider, or dedicated human reviewer and provide feedback to the Al framework to improve the trained model. The Al improvement engine 306 may also host the Al framework which runs multiple machine learning models to be used on the data sent from the consumer as well as a service provider.”  This paragraph like the remainder of Applicant’s specifications fails to disclose a specific algorithm or detailed working example, especially related to the claimed renters insurance quote/SOW, ingest data from a consumer store…analyze the ingest data based on the 
Specification Paragraph 55 briefly mentions ingesting data from a consumer analyzing the data with AI models and that the ingested data may include one or more of text, video, pictures, audio, and/or other things from a user. This paragraph fails to disclose how to program a computer to automatically ingest consumer, analyze the consumer data and then re-train an AI model as claimed.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “ingest data from a consumer store…analyze the ingest data based on the training…the artificial intelligence improvement engine is configured to combine the output…..and provide feedback for re-training the artificial intelligence model” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or detailed working example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to determine/generate/ask targeted questions).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “ingest data from a consumer store…analyze the ingest data based on the training…the artificial intelligence improvement engine is configured to combine the output…..and provide feedback for re-training the artificial intelligence model” as claimed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623